Case 7:19-cv-00268 Document 1-1 Filed on 08/02/19 in TXSD Page 1 of 9




                   EXHIBIT 1
           Case 7:19-cv-00268 Document 1-1 Filed on 08/02/19 in TXSD Page 2 of 9

                                                                                                                        I!y S1.lbfl1ltted
                                                                                                                       120199:57 AM
                                                                                                                       o County Clerk
                                                                                                                    : lma Navarro

                                              CAUSE NO. CL-19-341l-D
THE STATE OF Tl::XAS
COUNTY OF HIDALGO


 NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do not me a
written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty (20) days after you were served this citation and petition, a default judgment may be taken against you,"

     To:     AMERICAN NA'I'lONAL REI) CROSS
             BY SERVING rrs PRINCIPAL OFFICER. GAIL lMcGOVERN
             431 18TH STREET' NW
             WASHINGTON DC 20006

GREETINGS: You are commanded to appear by filing a written answer to the Plaintiffs petition at or before JO o'clock
A.M. on or before the Monday next after the expiration of twenty (20) days after the date of service hereof, before the
Honorable County Court At Law #4 of Hidalgo County, Texas, by and through the Hidalgo County Clerk at 100 N.
Closner, First FloorEdinburgTexas 78539.

Said Plaintiffs Petition was filed in said Court, on the 24th day of June, 2019 in this Cause Numbered CL-i9·34! 1-D on
the docket of said Court, and styled,

        GAEL MENI)OZA,        INDIVIDlJALL Y AND AS REPRESENTATIVE OF THE ESTATE OF'
                                MAHL\' FlnENCIA MENDOZA, DECEASED
                                                         "S.
             AMEHICAN       RED CROSS OF SOUTH TEXAS; AMERICAN                   NATIONAL      HED CROSS

The nature of Plaintiff's demand is fully shown by a true and correct copy of Plaintiffs Original Petition accompanying.
this Citation and made a part hereof

NAME & ADDRESS OF ATfORNEY              FOR PLAINTIFF:
  JESUS SOTELO
    PO BOX 701
    PHARR TX 78577

The officer executing this citation shall promptly serve the same according to requirements of Jaw, and the mandates
hereof, and make due return ns the law directs.

ISSUED AND 01 VEN UNDER MY HANI) AND 5[/\1. OF SAID CDURT, at Edinburg, Texas this 27th day of June,
2019.

                                                         ARTURO GUAJARDO, JR.
                                                         COUNTY CLI]<K.HIDALCi() C'OUNTY. TE:XAS
                                                         100 N. CLOSNER
                                                         EDINBURG.fEXAS   78539
                                                         COUNTY COtJRT .AT LA \V #4
                              Case 7:19-cv-00268 Document 1-1 Filed on 08/02/19 in TXSD Page 3 of 9

                                                                                                                                                                                              Electronically Submitted
                                                                                                                                                                                                   6/2712019957 AM
                                                                                                                                                                                                 Hidalgo County Clerk
                                                                                                                                                                                      Accepted by: Alma Navarro




DEFENDAN'T' SERVED

         Service was EXECUTE.D on the above referenced Defendant, in person, in Hidalgo County, Texas and served with a true
copy ofthis Citation. with the date of delivery endorsed thereon, together with the accompanying copy of the Plaintiff's Petition, at the
following
Date, time, and place, to-wit:     ,    ,'1 t " r A>L ftlLt) C+· 0 (; j
                            NAME         f>(V~
                                         ~        l   U>"",v
                                                       """.  " /It; ~)A 1 E")L ~    'l~/c)t. liME                                               PLACE ..·Lt
                                                                                                                                                          ..·...!.....
                                                                                                                                                              ':Ic:eJ:.l-1F'
                                                                                                                                                                  71."
                                                                                                                                                                  .....·            .!?")d Yh ~     I '0
                                         ti ;:::;::':1 ?~\#           Cr: (}./l-; ';;f rv'·· ~ (;'0 II                           <'.l"t'-                            t-W\-1 1-, I ~J 1;tJ'"    tJ   \w-




                            By:                       f:                     fLI c.,l                                             By:
                                       CIVIL PRO 'LSS SLRVLR                                                                                                                      ABLE

DEFENDANT                             NOT SERVJ:m
                   Service was ATTEMPTED at the above address                                              011      the above referenced Defendant on the following daters) and timets), but
to     no       avail:

                            NAME                                      DATE                         _                T[~"lE                        PLACE

                            NAME ".,             , , _~'"~~,.,~~~,.
                                                                DATE                                                TIME .,..~              ,     PLACE

                            NAME ~ __ ._                              DAIE    «,.,   •. '_,   ••., •..... , ••..•   TIME                        ,_ PLACE


                                                                                                                      By:
                                       CIVIL     PROCESS SERVER                                                                   DEPt)'!"!" SHERIFF/CONSTABLE



                                                     CO~lPLKrE IF YOU ARF; A PIU{SON OTIU:R THAN A SHERIFF,
                                                             CONSTABLE OR CLERK OF THE COIJRT
In accordance to rule 107, the officer or authorized person who serves or attempts to serve a citation must sign the return, Ifthe return
is signed by a person other than a sheriff constable OJ' the clerk of the court, the return must either be verified or be signed under the
penalty of perjury. A return          under penalty ofperjury must contain the statement below in substantially the following form:

"My name                           is_E21f..'b             1~/1/~'fJI ",my               date ofbirthi5t~J~:~t[and                                             my address is

...........
         "'......l.L.'-.'      :~.r~ ::t-:)'
                             ,..                ,J  .:»:'-?
                                                 l ..            !'"..~..'}~,·fJe~Junder penalty
                                                          ..~/:h,..                                                         of perjury that the foregoing is true and correct

EXECIJTT])                          inl!t ..".~,~c()1.lnty.              state of Texas,                  on ,l1e1            day of ~~.                   »ts-.

DECLARA,1'r

    ~_~
                                     q
                                   2"'-/
                             __m~~_J.f<./-
                                                           c: .."."~2.:?
                                                                    ~;l ..~~
 If Certified by the Supreme Court of Texas
 Date of Expiration iSCH Number
                  Case 7:19-cv-00268 Document 1-1 Filed on 08/02/19 in TXSD Page 4 of 9




ENDER: COMPLETE THIS SECTION                               COMPLETE THIS SECTION ON DEINERY

1000pkD .Item$ 1, 2. and 3.
IPrtm your name and address on .tf'Iereverse
    so that we can return the card to you.
I   Atbachthis card to the back of the mallplece.
    Oron the front if space permits.
• Article Addres~ to:
't y'\Jt~"tA         tvA 1J ~ i'"
 r::Fi ce, "O-¢['L:r.                )r\:J, ...."
                                                e ,""




4 I I Ii tt~ 1.                       yv iLl
    Jt-Sh/~' TQtJ Oc. J 006
      1IIIfll11     llllil 1111111111111
                                 8121 11111I11 111 If I/




                                        701818300001              7.50.2
                                                                       84h::j
      Case 7:19-cv-00268 Document 1-1 Filed on 08/02/19 in TXSD Page 5 of 9




                                                                    First-Class Mail
                                                                    Postage & Fees Paid
                                                                    USPS
                                                                    Permit No. G~10


9590 9402 4189 1121 5891 54
 ited States  ••    Please print your name, address, and ZIP+4t1         this box·
stal Service
                             rfl        kJ   \c..    q
                               P,.b,        o~               c
                                   <It rJ           d '1 hi! 1f't
                                                           "7
           Case 7:19-cv-00268 Document 1-1 Filed on 08/02/19 in TXSD Page 6 of 9


                                                                                                                      ronicaily Submitted
                                                                                                                      6/27/2019957 AM
                                                                                                                     idalgo County Clerk
                                                                                                                     by: Alma Navarro


THE STATE OF TEXAS
COUNTY OF HIDALGO


 NOTICE TO DEFENDANT': "You have been sued. You may employ an                          If you or ,'IoU!' attorney do not file a
written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty (20) days after you were served this citation and petition, a default judgment may be taken            you:'

     To:      AMERICAN RED C:ROSS OF SOUTH TEXAS
              BY Sr::RVING ITS INTERIM EXECUTIVE DIRECIT)R, CARMEN ARRATA
              6914 WEST EXPRESS WAY 83
              11ARLINGEN TX 78552

GREETINGS: You are commanded to appear by filing a written answer to the Plaintiff's petition at or before 10 o'clock
A.M, on or before the Monday next after the expiration of twenty (20) days after the date of service hereof, before the
Honorable County Court At Law #4 of Hidalgo County, Texas, by and through the Hidalgc County Clerk at 100 N.
Closner, First Floor, Edinburg. Texas 78539.

Said Plaintiff's Petition was tiled in said Court, on the 24th day of June, 2019 in this Cause Numbered CL-19-3411-D on
the docket of said Court, and styled,

             GAEL MENDOZA, INllIVIDlJALLY AND AS REPRESENTATIVE OF THE ESTATE OF
                             MARIA FIDENCIA MENDOZA, DECEASED
                                              vs.
              AMERICAN RED CIWSS 01" SOOTH TEXAS; AiVIERICAN NA nONAL RED CROSS

'The nature of Plaintiffs demand is fully shown by a true and correct copy of Plaintiff's Original Petition accompanying
this Citation and made a part hereof.

NAME & ADDRESS OF ATTORNI'::Y FOR PLAINTIFF:
  JESUS SOTELO
  PO BOX 70]
  DONNA TEXAS 78537

The officer executing this citation shall promptly serve the same according to requirements of Jaw, and the mandates
hereof: and make due return as the law directs,

ISSUED AND GIVEN UNDER MYHANfJ AND SE:AL OF SAID CCH)RT, at Edinburg. Texas this 27th day of June,
2019.

                                                           ARTlJRO GUAJARDO, JR,
                                                           COUNTY CLERK, HIDALGO COUNTY,'T'EXAS
                                                           100 N. CLOSNER
                                                           EDINBURG, TEXAS 78539
                                                           COI.JNTY COURT AT LA \V #4
                   Case 7:19-cv-00268 Document 1-1 Filed on 08/02/19 in TXSD Page 7 of 9

                                                                                                                                                               Electronically Submitted
                                                                                                                                                                     6127/2019957 AM
                                                                                                                                                                  Hidalgo County Clerk
                                                                                                                                     Accepted by: Alma Navarro


SHERIFF'SiCONSTABLE'SiCIVIL                 PROCESS


                                                                                                                                     .c.c., ...   w   •••••••••••••••••••   1-.L by


DEFENDANT SERVED

          Service was EXEC1...rrED on the above referenced Defendant, in person, in Hidalgo County, Texas and served with a true
copy of this Citation, with the date of delivery endorsed thereontogether ~         the accompanying copy of the Plaintiffs Petition, at the
following                                   ~ (\~G',l c: l~lI ? .> ,5 (),)'''1-, i C i /(''1:
Date, time, and place, to-w.i.t:.. \ / I/l-<-'                .' ' I   t'l
                                   tv, ""':f"
                   NAME V'r-/\l""')              DATE    1' UruvlE                           PLACEVI?\t;,c:;.{~(~II::)
                                      V I l-.cc T, ~([ A n Vi      4-'v::l        4;M ti Jf1                   r,ltfflf( ? Ilt           f                                  I

                   BY:'w,.,,~~:;PI1~f~:,~·"··                                      r   ~y: ,    4-       "' ..,"""",   w,.w          ,..,,',.,
                             CIVIL PROCESS SERVER                                                DEPUTY SHERIFF/CONSTABLE

DEFENDANT                   NOT SERVED
         Service was ATTEl'v1PTED at the above address on the, above referenced Defendant on the following date(s) and timers), but
to no avail:

                                                                                                 PLACE

                   NAME                         DATE                TIME                         PLACE

                   NAivlE                       DATE                TIME                         PLACE


                                                                        By:
                                                                                       DEPUTY                          ABLE



                           COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF,
                                          CONSTABLE OR CLERK OFTHIf COURT
In accordance to rule 107, the officer or authorized person who serves or attempts to serve a citation must sign the return. If the return
is signed by a person other than a sheriff constable or the clerk ofthe court, the return must either be verified or be signed under the
penalty of perjury. A return signed under penalty ofperjury must contain the statement below in substantially thefollowing form:

"My name is ...            lJl~~n&?Q1:Q~:, my date ofbirth                   is                              my address is

~'"""{~.C2.{3,V)~f;£z;.?'.f1z~J·~~1(Ie"Jidre
                                        underpenally of perjury that the foregoing                             is true and correct

EXECUTED inC~:.Y.}:f:~~~~:(:ounty,                state of Texas, on the            day Of~.'



DECiAR~(P~~~
~   .. w~   •• ~   ••••   ~"'"q,?1,Jt:i22!:,/
If Certified by the Supreme Court ofTexas
Date of Expiration /SCH Number
                   Case 7:19-cv-00268 Document 1-1 Filed on 08/02/19 in TXSD Page 8 of 9




ENDER: COMPLETE THIS SECTION
.~t.It$m$1.         2, andS.
I <PrIm your name and addrtss on the rtverse
  so.thm we can rtturn the card to you.
I Attaoh this card to the back of the mallpiece,
  or on the front If space permits •
• ~     Add~              to:.      .'                       D.   tl d0t1v~ add~   dlff~nt from     1?          Yes
                                                70Jl         /d!f YES. ~t.~very        addl11~b~ow.[J           No
                         n·r"'CC)
                             t·

                          1,-    c:Af~\~\~         A'1 }1\
                                ,. e,.. fJ

      ""..,,,,'V   r:T''i'U£
                               IiiTlul mll"~lit
                               4189 81       5891 47
                                                                                              o
                                                                                              o~,~
                                                                                              c
                                                                                              o .RtlN'n ~pt for
                                                                                                ~
                                                                                              o           CCI'lflrrl'mtlonfjol
                                                                                              Q              CtJI'Ifll'l"Mb
                                                                                                  ~~~
                                         7018 1830 0001 7502 8456
        Case 7:19-cv-00268 Document 1-1 Filed on 08/02/19 in TXSD Page 9 of 9




United States         •• S&nd&r:   P}i~.a.~A        Bddre,ss,   and      thisbox·
Postal Service                                                  iJo
                                               (/Y ~,3          O(

                                                   V      N      r"7ei1"-jJ
